       Case 20-07875                  Doc 11         Filed 03/22/20 Entered 03/22/20 23:20:37                                     Desc Imaged
                                                     Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                 Christopher R Tarra                                                     Social Security number or ITIN     xxx−xx−4034

                         First Name   Middle Name   Last Name                                    EIN   _ _−_ _ _ _ _ _ _
Debtor 2                 Sarah C Tarra                                                           Social Security number or ITIN     xxx−xx−2125
(Spouse, if filing)
                         First Name   Middle Name   Last Name                                    EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Northern District of Illinois
                                                                                                 Date case filed for chapter 13 3/19/20
Case number:          20−07875



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Christopher R Tarra                                          Sarah C Tarra

2. All other names used in the
   last 8 years
                                                                                                            fka Sarah C Clauser

                                               1517 Schafer Ave                                             1517 Schafer Ave
3. Address                                     Bolingbrook, IL 60490                                        Bolingbrook, IL 60490
                                              David H Cutler                                                Contact phone 847−673−8600
4. Debtor's  attorney
   Name and address
                                              Cutler & Associates, Ltd.
                                              4131 Main St.
                                                                                                            Email: cutlerfilings@gmail.com

                                              Skokie, IL 60076

5. Bankruptcy trustee                          Glenn B Stearns                                              Contact phone 630−981−3888
     Name and address                          801 Warrenville Road Suite 650
                                               Lisle, IL 60532

6. Bankruptcy clerk's office                                                                                Hours open:
     Documents in this case may be filed       Eastern Division                                             8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                          219 S Dearborn                                               Sundays and legal holidays.
     You may inspect all records filed in      7th Floor                                                    Contact phone 1−866−222−8029
     this case at this office or online at     Chicago, IL 60604                                            Date: 3/20/20
      www.pacer.gov.
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                               page 1
      Case 20-07875                 Doc 11         Filed 03/22/20 Entered 03/22/20 23:20:37                                          Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Christopher R Tarra and Sarah C Tarra                                                                                             Case number 20−07875

7. Meeting of creditors
    Debtors must attend the meeting to     April 29, 2020 at 11:00 AM                                         Location:
    be questioned under oath. In a joint                                                                     801 Warrenville Rd, Ste 655, Lisle, IL
    case, both spouses must attend.                                                                          60532−3614
    Creditors may attend, but are not      The meeting may be continued or adjourned to a
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 6/29/20
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 5/28/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 9/15/20
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           5/22/20 at 10:45 AM , Location: Joliet City Hall, 150 W Jefferson Street, 2nd Floor, Joliet, IL 60432

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                           the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
          Case 20-07875            Doc 11       Filed 03/22/20 Entered 03/22/20 23:20:37                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 20-07875-LAH
Christopher R Tarra                                                                                        Chapter 13
Sarah C Tarra
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: tjernigan                    Page 1 of 2                          Date Rcvd: Mar 20, 2020
                                      Form ID: 309I                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 22, 2020.
db/jdb         +Christopher R Tarra,   Sarah C Tarra,    1517 Schafer Ave,    Bolingbrook, IL 60490-3222
tr             +Glenn B Stearns,   801 Warrenville Road Suite 650,    Lisle, IL 60532-4350
28748388       +Best Buy,   P.O. Box 790441,    Saint Louis, MO 63179-0441
28748394       +FedLoan Servicing,   Attn: Bankruptcy,    Po Box 69184,    Harrisburg, PA 17106-9184
28748395       +FedLoan Servicing,   Pob 60610,    Harrisburg, PA 17106-0610
28748397       +Home Point Financial Corporation,    Attn: Correspondence Dept,    11511 Luna Road; Suite 200,
                 Farmers Branch, TX 75234-6451
28748398       +MOHELA,   Attn: Bankruptcy,    633 Spirit Dr,   Chesterfield, MO 63005-1243
28748399       +Pnc Bank,   Atn: Bankruptcy Department,    Po Box 94982: Ms: Br-Yb58-01-5,
                 Cleveland, OH 44101-4982

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: cutlerfilings@gmail.com Mar 21 2020 01:08:23        David H Cutler,
                 Cutler & Associates, Ltd.,    4131 Main St.,    Skokie, IL 60076
ust            +E-mail/Text: USTPREGION11.ES.ECF@USDOJ.GOV Mar 21 2020 01:09:18        Patrick S Layng,
                 Office of the U.S. Trustee, Region 11,     219 S Dearborn St,    Room 873,
                 Chicago, IL 60604-2027
28748386       +E-mail/Text: backoffice@affirm.com Mar 21 2020 01:11:14        Affirm, Inc.,    Attn: Bankruptcy,
                 Po Box 720,    San Francisco, CA 94104-0720
28748387       +EDI: BANKAMER.COM Mar 21 2020 04:43:00       Bank of America,    4909 Savarese Circle,
                 Fl1-908-01-50,    Tampa, FL 33634-2413
28748390       +EDI: CITICORP.COM Mar 21 2020 04:43:00       Citibank,   Citicorp Credit Srvs/Centralized Bk dept,
                 Po Box 790034,    St Louis, MO 63179-0034
28748391       +EDI: CITICORP.COM Mar 21 2020 04:43:00       Citibank/The Home Depot,
                 Citicorp Credit Srvs/Centralized Bk dept,     Po Box 790034,    St Louis, MO 63179-0034
28748392       +EDI: DISCOVER.COM Mar 21 2020 04:43:00       Discover Financial,    Attn: Bankruptcy,
                 Po Box 3025,    New Albany, OH 43054-3025
28748393       +EDI: DISCOVERPL Mar 21 2020 04:43:00       Discover Personal Loans,    Attn: Bankruptcy,
                 Po Box 30954,    Salt Lake City, UT 84130-0954
28748396        EDI: FORD.COM Mar 21 2020 04:43:00      Ford Motor Credit,     National Bankruptcy Service Ccenter,
                 Po Box 62180,    Colorado Springs, CO 80962
28748389        EDI: JPMORGANCHASE Mar 21 2020 04:43:00       Chase Card Services,    Attn: Bankruptcy,
                 Po Box 15298,    Wilmington, DE 19850
28748400       +EDI: RMSC.COM Mar 21 2020 04:43:00      Syncb/Car Care Summi,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
28748401       +EDI: RMSC.COM Mar 21 2020 04:43:00      Syncb/Paypalsmartconn,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
28748402       +EDI: RMSC.COM Mar 21 2020 04:43:00      Synchrony Bank,    Attn: Bankruptcy,     Po Box 965061,
                 Orlando, FL 32896-5061
28748403       +EDI: RMSC.COM Mar 21 2020 04:43:00      Synchrony Bank/Lowes,     Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
28748404       +EDI: WFFC.COM Mar 21 2020 04:43:00      Wells Fargo Jewelry Advantage,      Attn: Bankruptcy,
                 Po Box 10438,    Des Moines, IA 50306-0438
                                                                                                TOTAL: 15

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 22, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
        Case 20-07875      Doc 11    Filed 03/22/20 Entered 03/22/20 23:20:37            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: tjernigan             Page 2 of 2                   Date Rcvd: Mar 20, 2020
                             Form ID: 309I               Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 20, 2020 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 2 Sarah C Tarra cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler   on behalf of Debtor 1 Christopher R Tarra cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Glenn B Stearns   stearns_g@lisle13.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
